Citation Nr: 1121194	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-21 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an upper gastrointestinal (GI) ulcer disability, on a direct basis or as due to Gulf War syndrome or as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to February 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

After reviewing the contentions and evidence of record, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Generally, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

For Persian Gulf War veterans, as the Veteran is in this case, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue; muscle or joint pain; neurologic signs or symptoms; neuropsychologic signs or symptoms; signs or symptoms involving the respiratory system; or sleep disturbances.  The chronic disability must have become manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100. 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Specifically, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.

In the present case, additional development is required in order to fulfill VA's obligations under the duty to assist.  The Veteran contends that his gastrointestinal problem was caused by his service in the Gulf.  In the alternative, the Veteran is also arguing that his claimed upper GI ulcer disability should be service-connected as secondary to his service-connected PTSD.  The Veteran has not been afforded a VA examination of his claimed upper GI ulcer disability either as due to Gulf War syndrome or as secondary to his service-connected PTSD.  As such, a medical opinion should be obtained to determine the etiology of the Veteran's GI condition, if any, to include whether the claimed GI condition is aggravated by the Veteran's service-connected PTSD.

In addition, as discussed above, VA has a duty to notify claimants in substantiating a claim for VA benefits.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, the Veteran has not been notified of the evidence necessary to substantiate a claim for service connection on a secondary basis.  Thus, upon remand, the Veteran should be provided with the appropriate VCAA notice.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded appropriate VCAA notice that informs him of the evidence necessary to substantiate a claim for service connection on a secondary basis.

2. Schedule the veteran for a VA Gulf War Guidelines examination.  The claims file and a copy of this Remand must be provided to the examiner in conjunction with the examination.  The examiner must review the claims file and annotate the report as to whether he or she reviewed the claims file.  All necessary tests should be conducted and all clinical findings reported in detail.

The examiner should thoroughly address the following:

State whether the Veteran's claimed gastrointestinal problem is associated with a diagnosable illness.  If the symptomatology is attributable to a known clinical diagnosis, specifically an upper GI ulcer, the examiner should also provide an opinion as to whether it is as least as likely as not (50 percent or greater likelihood) that the Veteran's upper GI ulcer is related to service.

In the alternative, if the Veteran's symptomatology is attributable to a diagnosed GI problem, the examiner should provide an opinion as to whether it is at least as likely as not that the GI disability was either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected PTSD?  If the opinion is that his service-connected PTSD aggravated his GI disability, the examiner should specify, so far as possible, the degree of disability (pathology/impairment) resulting from such aggravation.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

3. Then, readjudicate the Veteran's claim for service connection for an upper GI ulcer disability, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to the claim, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

